DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 23 February 2021, the amendments to the claims have been entered into the application.  By this amendment, no claims have been cancelled, claims 16-18 have been added, and claims 1-18 are currently pending in the application.  The section 112 rejections in the Non-Final Rejection mailed 23 November 2020 have been overcome by the amendment, and are hereby withdrawn.  The section 102/103 rejections in the Non-Final Rejection mailed 23 November 2020 have been overcome by the amendment, and are hereby withdrawn, however, after additional search and/or consideration, the following rejections are provided to address the changes to the claimed limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Pre-Grant Publication 2016/0091289 by Peterson et al (Peterson).
Regarding claim 1, Peterson discloses a projectile for use in a handheld weapon (See Title, Abstract, and Figures), comprising: a housing with a longitudinal axis and a forward end and a rear end which define a first length therebetween, the housing comprising: a nose portion proximate the forward end; a base positioned at the rear end; a cylindrical portion interconnected to the nose portion on a first end of the cylindrical portion and interconnected to the base on a second end opposite the first end; an opening at the forward end; and a cavity extending from the opening and inward into the housing (See at least Figures 5A-5G, all limitations clearly illustrated, element 34); and an insert with a longitudinal axis and an insert forward end and an insert rear end which define a second length therebetween, the insert comprising: a head portion with a solid substantially flat tip at the insert forward end; a stem interconnected to the head portion opposite the tip; a nose portion extending from the tip at the insert forward end, wherein the nose portion tapers outwardly from the tip; and a plurality of cutout portions originating at the tip and extending along sides of the head portion, wherein each cutout portion in the plurality of cutout portions forms a curved trough with a radius of curvature; wherein the insert is positioned in the cavity of the housing, and wherein the longitudinal axis of the insert is positioned along the longitudinal axis of the housing (See at least Figures 5A-5G, all limitations clearly illustrated, elements 32/65).
Regarding claim 2, Peterson further discloses wherein the projectile is sized in at least one of a .380 inch, a 9 mm, a .40 inch, and a .45 inch caliber and is adapted for use with a handgun (See at least Paragraph 0007).
Regarding claim 3, Peterson further discloses wherein the insert further comprises a plurality of non-distorted nose portions, wherein each non-distorted nose portion is positioned between two cutout portions in the plurality of cutout portions (See at least Figures 5A-5G, all limitations clearly illustrated, 32 between elements 65).
Regarding claim 8, Peterson further discloses wherein the insert is compression fit into the housing (See at least Figures 5C and 5D, clearly illustrated).
Regarding claim 9, Peterson further discloses wherein the insert does not fill the entire cavity of the housing such that there is space between a side surface of the cavity and a side surface of the stem of the insert (See at least Figures 5C and 5D, clearly illustrated).
Regarding claim 15, Peterson discloses a method of providing a projectile for use in a handheld weapon, the method comprising: providing a housing with a longitudinal axis and a forward end and a rear end which define a first length therebetween, the housing comprising: a nose portion proximate the forward end; a base positioned at the rear end; a cylindrical portion interconnected to the nose portion on a first end of the cylindrical portion and interconnected to the base on a second end opposite the first end; an opening at the forward end; and a cavity extending from the opening and inward into the housing; [[and]] providing an insert with a longitudinal axis and an insert forward end and an insert rear end which define a second length therebetween, the insert comprising: a head portion with a solid substantially flat tip at the insert forward end; a stem interconnected to the head portion opposite the tip; a nose portion extending from the tip at the insert forward end, wherein the nose portion tapers outwardly from the tip; and a plurality of cutout portions originating at the tip and 
Regarding claim 16, Peterson further discloses wherein the nose portion of the housing tapers outwardly from the forward end of the housing and aligns with the outwardly tapering nose portion of the insert (See at least Figure 5D, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson.
Regarding claims 4-6, Peterson disclose the claimed invention except for the housing being made of a first metallic material and the insert being made of a second metallic material, where the first metallic material and second metallic materials are the same, or where the first and second metallic materials are different. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a first metallic material for the housing and a second metallic material for the insert and use the same or different materials for each, since it has been 
Regarding claim 7, Peterson discloses the claimed invention except for the radius of curvature of each curved trough is between 0.10 inches and 0.30 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the radius of curvature of each curved trough be between 0.10 inches and 0.30 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.
Allowable Subject Matter
Claim(s) 10-14 and 18 is/are allowed.
Claim(s) 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, taken alone or in combination, fails to disclose the collective limitations of the claims listed above, especially that the plurality of cutout portions in the insert extend from the tip of the insert positioned outside of the housing and extend into the housing.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641